Name: Commission Regulation (EEC) No 2821/82 of 21 October 1982 fixing the sluice-gate prices and levies for eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 10 . 82 Official Journal of the European Communities No L 297/5 COMMISSION REGULATION (EEC) No 2821/82 of 21 October 1982 fixing the sluice-gate prices and levies for eggs by Regulation (EEC) No 2773/75, the minimum was set at 3 % ; Whereas the price of the quantity of feed grain required varies by more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 November 1982 to 31 January 1983 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, world market prices for feed grain are to be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since a new sluice-gate price is to be fixed, changes in world market prices for feed grain must be taken into account in fixing the levies ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organi ­ zation of the market in eggs ('), as last amended by Regulation (EEC) No 3643/81 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas sluice-gate prices and levies for the products specified in Article 1 (1 ) of Regulation (EEC) No 2771 /75 must be fixed quarterly in advance in accor ­ dance with the methods of calculation laid down in Council Regulation (EEC) No 2773/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for eggs (3), as last amended by Regu ­ lation (EEC) No 2300/77 (4) ; Whereas , since sluice-gate prices and levies for eggs were, by Regulation (EEC) No 1954/82 (*), last fixed for the period 1 August to 31 October 1982, they must be fixed anew for the period 1 November 1982 to 31 January 1983 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 May to 30 September 1982 ; Whereas, when the sluice-gate prices applicable from 1 November, 1 February and 1 May are being fixed, changes in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in relation to that used to calculate the sluice-gate price for the preceding quarter ; whereas, HAS ADOPTED THIS REGULATION : Article 1 The levies provided for in Article 3 of Regulation (EEC) No 2771 /75 in respect of the products specified in Article 1 ( 1 ) of that Regulation, and the sluice-gate prices provided for in Article 7 thereof in respect of the like products, shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 November 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 49 . (2 OJ No L 364, 19 . 12 . 1981 , p . 1 . (3) OJ No L 282, 1 . 11 . 1975 , p . 64 . O OJ No L 271 , 22 . 10 . 1977, p . 6 . 0 OJ No L 212, 21 . 7 . 1982, p . 17 . No L 297/6 Official Journal of the European Communities 23 . 10 . 82 ANNEX to the Commission Regulation of 21 October 1982 fixing the sluice-gate prices and levies for eggs CCT heading No Description Sluice-gateprice Levy 1 2 3 4 ECU/ 1 00 units ECU/ 1 00 units 04.05 Birds' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not : A. Eggs in shell, fresh or preserved : I. Poultry eggs : a) Eggs for hatching (a) : 1 . Of turkeys or geese 2. Other 43-09 11-25 9-29 3-39 ECU/ 1 00 kg ECU/ 100 kg b) Other 90-47 33-61 B. Eggs, not in shell ; egg yolks : I. Suitable for human consumption : a) Eggs not in shell : 1 . Dried 2. Other 365-92 96-74 151-92 38-99 b) Egg yolks : 1 . Liquid 2. Frozen 3 . Dried 196-81 209-75 436-29 68-56 73-27 157-29 (a) Only poultry eggs which fulfil the conditions stipulated by the competent authorities of the Euro ­ pean Communities are eligible for entry under this subheading.